Case 1:17-cv-00487-PLM-RSK ECF No. 113, PageID.2271 Filed 02/12/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 COUNTRY MILL FARMS, LLC, et al.,
                                                         Case No. 1:17-cv-487
                Plaintiffs,
 v.                                                      HONORABLE PAUL L. MALONEY

 CITY OF EAST LANSING,

             Defendant.
 _________________________________/

                          AMENDED CASE MANAGEMENT ORDER

        IT IS HEREBY ORDERED:

  Trial Date and Time                                                                    JULY 27, 2021
                                                                                             8:45 a.m.

  Before:    Judge Paul L. Maloney                                                 174 Federal Building
                                                                                 410 W. Michigan Ave.
                                                                                  Kalamazoo, Michigan
  Jury or Non Jury                                                                             Non-Jury
  Estimated Length of Trial                                                                       4 days
  Settlement Conference                                                       None at this time; See ¶ 4
  Final Pretrial Conference                                    Date:                      JULY 6, 2021
  Before Judge Paul L. Maloney                                 Time:                         9:30 a.m.
  ADR To Take Place On Or Before:                                                      None at this time

 1.     TRIAL DATE AND SETTING: This case is scheduled for trial before the Honorable Paul L.
        Maloney, 174 Federal Building, 410 W. Michigan Ave., Kalamazoo, Michigan, as set forth above.

 2.     MOTIONS:

        a.      Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They will
                be referred to a Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A). In accordance with
                28 U.S.C. § 471, et seq., it is the policy of this Court to prohibit the consideration of
                discovery motions unless accompanied by a certification that the moving party has made a
                reasonable and good faith effort to reach agreement with opposing counsel on the matters
                set forth in the motion.

        b.      The deadline for filing dispositive motions has passed.
Case 1:17-cv-00487-PLM-RSK ECF No. 113, PageID.2272 Filed 02/12/21 Page 2 of 5




      c.     The parties are strongly encouraged to file motions in limine at least fourteen (14) calendar
             days prior to the final pretrial conference, but in no event shall they be filed later than the
             date for the submission of the proposed Final Pretrial Order.

 3.   ALTERNATIVE DISPUTE RESOLUTION: No form of ADR will be ordered at this time.

 4.   SETTLEMENT CONFERENCE: The parties are under an ongoing obligation to engage in good
      faith settlement negotiations. A settlement conference may be scheduled before the magistrate
      judge.

      a.     Persons Required to Attend. Unless excused by a showing of good cause, the attorney who
             is to conduct the trial shall attend the settlement conference, accompanied by a
             representative of the party with full settlement authority. Both shall attend in person. The
             person with settlement authority must come cloaked with authority to accept, without further
             contact with another person, the settlement demand of the opposing party. An insured party
             shall also appear by a representative of the insurer who is authorized to negotiate and to
             settle the matter (within policy limits) up to the amount of the opposing parties’ existing
             settlement demand. W.D.Mich. LcivR 16.8.

      b.     Settlement Letter to Opposing Party. A settlement conference is more likely to be
             productive if, before the conference, the parties have had a written exchange of their
             settlement proposals. Accordingly, at least fourteen (14) days prior to the settlement
             conference, plaintiff’s counsel shall submit a written itemization of damages and settlement
             demand to defendant’s counsel with a brief explanation of why such a settlement is
             appropriate. No later than seven (7) days prior to the settlement conference, defendant’s
             counsel shall submit a written offer to plaintiff’s counsel with a brief explanation of why
             such a settlement is appropriate. This may lead directly to a settlement. If settlement is not
             achieved, plaintiff’s counsel shall deliver, fax or e-mail copies of these letters to the
             chambers of the magistrate judge conducting the conference no later than three (3) business
             days before the conference. Do not file copies of these letters in the Clerk’s Office.

      c.     Confidential Settlement Letter to Court. In addition, three (3) business days before the
             conference, each party or their attorney shall submit to the magistrate judge conducting the
             conference a confidential letter concerning settlement. A copy of this letter need not be
             provided to any other party. Do not file a copy of this letter in the Clerk's Office. All
             information in the settlement letter shall remain confidential and will not be disclosed to any
             other party without the approval of the writer. The confidential settlement letter shall set
             forth: (a) the name and title of the party representative who will be present at the settlement
             conference, with counsel's certification that the representative will have full authority to
             settle, without the need to consult with any other party; (b) a very brief explanation of the
             nature of the case, including an identification of any parties added or dismissed since the
             time of filing; (c) a history of settlement negotiations to date, including all offers, demands
             and responses (the letter should not, however, divulge any offer made in the context of a
             voluntary facilitative mediation); (d) the policy limits of any relevant insurance coverage;
             (e) the limits on settlement authority given to counsel by the client; (f) that party's
             suggestions concerning the most productive approach to settlement; (g) any other matter that


                                                  -2-
Case 1:17-cv-00487-PLM-RSK ECF No. 113, PageID.2273 Filed 02/12/21 Page 3 of 5



              counsel believes will improve the chances for settlement. Plaintiff shall also provide an
              estimated range of damages recoverable at trial and a brief analysis of the method(s) used
              for arriving at the estimate(s).

 5.   FINAL PRETRIAL CONFERENCE: A final pretrial conference is scheduled at the date and time
      set forth above.

 6.   PREPARATION OF PROPOSED FINAL PRETRIAL ORDER: A proposed pretrial order, entitled
      “Final Pretrial Order” shall be prepared jointly by counsel and filed seven (7) business days prior
      to the final pretrial conference in the following form:

              A final pretrial conference was held on the ___ day of ______________. Appearing for the
              parties as counsel were:

                      (List the counsel who will attend the pretrial conference.)

              1.      Exhibits: The following exhibits will be offered by the plaintiff and the defendant:

                      (List separately for each party all exhibits, including demonstrative evidence and
                      summaries of other evidence, by name and number. Plaintiff shall use numbers;
                      defendant shall use letters. Indicate with respect to each exhibit whether and for
                      what reason its admissibility is challenged. Exhibits expected to be used solely for
                      impeachment purposes need not be numbered or listed until identified at trial.
                      Failure to list an exhibit required to be listed by this order will result, except upon
                      a showing of good cause, in a determination of non-admissibility at trial. Objections
                      not contained in the Pretrial Order, other than objections under Evidence Rule 402
                      or 403, shall be deemed waived except for good cause shown. See Fed. R. Civ. P.
                      26(a)(3)(B).)

              2.      Uncontroverted Facts: The parties have agreed that the following may be accepted
                      as established facts:

                      (State in detail all uncontroverted facts.)

              3.      Controverted Facts and Unresolved Issues: The factual issues remaining to be
                      determined and issues of law for the Court’s determination are:

                      (Set out each issue which is genuinely controverted, including issues on the merits
                      and other matters which should be drawn to the Court’s attention.)

              4.      Witnesses:

                      A.      Non-expert witnesses to be called by the plaintiff and defendant, except
                              those who may be called for impeachment purposes only, are:

                              (List names, addresses, and telephone numbers of all non-experts who will
                              testify. Indicate whether they are expected to testify in person, by


                                                  -3-
Case 1:17-cv-00487-PLM-RSK ECF No. 113, PageID.2274 Filed 02/12/21 Page 4 of 5



                                   deposition videotape, or by reading of their deposition transcript. Indicate
                                   all objections to the anticipated testimony of each non-expert witness. For
                                   each witness listed, indicate whether the witness will be called or merely
                                   may be called to testify.)

                          B.       Expert witnesses to be called by the plaintiff and defendant, except those
                                   who may be called for impeachment purposes only, are:

                                   (List names, addresses, and telephone numbers of all experts who will
                                   testify, providing a brief summary of their qualifications and a statement of
                                   the scientific or medical field(s) in which they are offered as experts.
                                   Indicate whether they will testify in person, by deposition videotape, or by
                                   reading of their deposition transcript. Indicate all objections to the
                                   qualifications or anticipated testimony of each expert witness.)

                                   It is understood that, except upon a showing of good cause, no witness
                                   whose name and address does not appear in the lists required by
                                   subsections (a) and (b) will be permitted to testify for any purpose, except
                                   impeachment, if the opposing party objects. Any objection to the use of a
                                   deposition under Fed. R. Civ. P. 32(a) not reflected in the Pretrial Order
                                   shall be deemed waived, except for good cause shown.

                  5.      Depositions and Other Discovery Documents:

                          All depositions, answers to written interrogatories, and requests for admissions, or
                          portions thereof, that are expected to be offered in evidence by the plaintiff and the
                          defendant are:

                          (Designate portions of depositions by page and line number. Designate answers to
                          interrogatories and requests for admissions by answer or request number.
                          Designation need not be made of portions that may be used, if at all, as
                          impeachment of an adverse party. Indicate any objections to proposed deposition
                          testimony, answers to interrogatories, and admissions.)

                  6.      Length of Trial: Counsel estimate the trial will last approximately _____ full days,
                          allocated as follows: _____ days for plaintiff’s case; _____ days for defendant’s
                          case; _____ days for other parties.

                  7.      Prospects of Settlement: The status of settlement negotiations is:

                          (Indicate progress toward settlement and issues that are obstacles to settlement.)

          The proposed Final Pretrial Order will be signed by all counsel, signifying acceptance, and upon
 approval by the Court, with such additions as are necessary, will be signed by the Court as an order reflecting
 the final pretrial conference.




                                                      -4-
Case 1:17-cv-00487-PLM-RSK ECF No. 113, PageID.2275 Filed 02/12/21 Page 5 of 5



 7.     MATTERS TO BE CONSIDERED AT THE FINAL PRETRIAL CONFERENCE: At the final
        pretrial conference, the parties and the Court will formulate a plan for trial, including a program for
        facilitating the admission of evidence, consider the prospects of settlement, and consider such other
        matters as may aid in the trial or other disposition of the action. Unless excused upon a showing of
        good cause, the attorney who is to conduct the trial shall attend the pretrial conference and shall be
        accompanied by a representative of the party with full settlement authority.

 8.     PREPARATION FOR TRIAL: Trial briefs and Proposed Findings of Fact and Conclusions of Law
        shall be submitted to the Judge three (3) business days prior to the trial date.




 Dated: February 12, 2021                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                                     -5-
